 Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 1 of 10




 1   PETER S. CHRISTIANSEN, ESQ.
     Nevada Bar No. 5254
 2   pete@christiansenlaw.com
     KENDELEE L. WORKS, ESQ.
 3   Nevada Bar No. 9611
     kworks@christiansenlaw.com
 4   KEELY A. PERDUE, ESQ.
     Nevada Bar No. 13931
 5   keely@christiansenlaw.com
     CHRISTIANSEN TRIAL LAWYERS
 6   710 S. 7th Street, Suite B
     Las Vegas, Nevada 89101
 7   Telephone:      (702) 240-7979
     Facsimile:      (866) 412-6992
 8
     Attorneys for Defendant Cristiano Ronaldo
 9
                                 UNITED STATES DISTRICT COURT
10
11                                         DISTRICT OF NEVADA

12    KATHRYN MAYORGA,                                    CASE NO.:       2:19-cv-00168-JAD-DJA

13                            Plaintiff,
14    v.                                                  DEFENDANT’S LIMITED
                                                          OPPOSITION TO PLAINTIFF’S
15    CRISTIANO RONALDO,                                  MOTION TO EXTEND TIME TO
                                                          REPLY TO DEFENDANT’S
16                            Defendant.                  RESPONSE TO PLAINTIFF’S
                                                          MOTION FOR IN CAMERA REVIEW
17                                                        OF THE FOOTBALL LEAKS
                                                          DOCUMENTS TO DETERMINE
18                                                        WHETHER THE CRIME/FRAUD
                                                          EXCEPTION APPLIES [ECF NO. 124]
19
            Defendant Cristiano Ronaldo hereby submits his Limited Opposition to Plaintiff’s Motion
20
     to Extend Time to Reply to Defendant’s Response to Plaintiff’s Motion for In Camera Review of
21
     the Football Leaks Documents to Determine Whether the Crime Fraud Exception Applies [ECF
22
     No 24]. Defendant once again must file a limited opposition to yet another request by Plaintiff
23
     for an extension of a deadline in order to correct the record. By way of stipulation filed and
24
     approved by this Court on July 28, 2021 [ECF No. 128], the Parties agreed to afford Plaintiff one
25
     additional week in which to file her Reply as to the subject motion, for a total of 14 days from the
26
     filing of Defendant’s Opposition. On August 19, Plaintiff’s counsel emailed the Defense asking
27
     that the August 25, 2021 reply deadline be extended to September 9, 2021. See Email
28
 Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 2 of 10




 1   Correspondence attached hereto as Exhibit A. Plaintiff’s counsel’s email provided no reason for
 2   the requested extension. Id. Defendant’s counsel responded with an email attaching the prior
 3   stipulation and order [ECF No. 128], which had already extended the Reply deadline from August
 4   25, 2021 to September 1, 2021 – a date Plaintiff’s counsel personally selected. Contrary to
 5   Plaintiff’s assertion that email was blank, it explained in the body of the email that there had
 6   already been a stipulation to extend and attached the document for reference. See August 19,
 7   2021 email attached hereto as Exhibit B. Plaintiff’s counsel’s assistant then responded stating
 8   simply that Mr. Stovall would require additional time beyond September 1, 2021, but again
 9   offered no explanation as to the basis for the need. See August 20, 2021 Email attached hereto as
10   Exhibit C.
11          As the Court will recall, Plaintiff’s Oppositions to the related motions filed by Defendant
12   were not filed until August 20, 2021 - more than 7 weeks from the initial filings on May 27, 2021.
13   See ECF Nos. 111, 113, 123 and 125, respectively. Indeed, the only brief Plaintiff has timely filed
14   in this case without need for an extension was the reply in support of her motion for extension of
15   time to file the aforementioned oppositions [ECF No. 122]. While the Defense certainly
16   recognizes the challenges of managing a busy trial practice and family life, Plaintiff’s requests
17   for extensions of time in this case are near limitless and often made with little to no explanation
18   justifying such requests. In this particular instance, Plaintiff’s counsel provided absolutely no
19   explanation for his need for an additional week beyond the seven-day extension he had already
20   been afforded. Plaintiff’s counsel still offers no explanation for selecting September 1, 2021 as
21   the deadline for the instant Reply but then apparently leaving the country despite that the deadline
22   had been set since July 28, 2021.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                      2
 Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 3 of 10




 1          Discovery in this case remains stayed pending the outcome of the instant motion, which
 2   arises out of Defendant’s motion and request that this Court enter case terminating sanctions.
 3   ECF No. 130. Accordingly, like the many others that preceded it, this most recent request only
 4   further delays justice and unnecessarily extends the proceedings in this case. As such, Defendant
 5   requests that Plaintiff be required to file her Reply in support of the subject motion no later than
 6   Friday, September 3, 2021.
 7          Dated this 1st day of September, 2021.
 8                                                   CHRISTIANSEN TRIAL LAWYERS
 9
                                                      By_____________________________
10                                                      PETER S. CHRISTIANSEN, ESQ.
                                                        KENDELEE L. WORKS, ESQ.
11                                                      KEELY A. PERDUE, ESQ.
                                                        Attorneys for Defendant Cristiano Ronaldo
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
 Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 4 of 10




                                    CERTIFICATE OF SERVICE
 1
            Pursuant to FRCP 5 and LR-5.1, I certify that I am an employee of CHRISTIANSEN
 2
     TRIAL LAWYERS, and that on this 1st day of September, 2021, I caused the foregoing document
 3
     entitled DEFENDANT’S LIMITED OPPOSITION TO PLAINTIFF’S MOTION TO
 4
     EXTEND TIME TO REPLY TO DEFENDANT’S RESPONSE TO PLAINTIFF’S
 5
     MOTION FOR IN CAMERA REVIEW OF THE FOOTBALL LEAKS DOCUMENTS TO
 6
     DETERMINE          WHETHER THE CRIME/FRAUD EXCEPTION APPLIES [ECF NO.
 7
     124] to be filed and served via the Court’s CM/ECF electronic filing system upon all registered
 8
     parties and their counsel.
 9
10
11
12                                        An employee of Christiansen Trial Lawyers

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   4
Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 5 of 10




     Exhibit “A”




     Exhibit “A”
Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 6 of 10
Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 7 of 10




     Exhibit “B”




     Exhibit “B”
Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 8 of 10
Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 9 of 10




     Exhibit “C”




     Exhibit “C”
Case 2:19-cv-00168-JAD-DJA Document 136 Filed 09/01/21 Page 10 of 10
